Simpson, concurring: I agree that the moving expenses are not deductible in this case. Although I still believe that in principle such expenses should be deductible, I accept the decisions of the Courts of Appeals. This case would be appealed to either the Fifth or Sixth Circuit;1 and since both of those circuits have held that such moving expenses are not deductible, I would follow those decisions, regardless of my individual views regarding them. Baum and Dawson, JJ., agree with this concurring opinion.   realize that the parties could agree to appellate review in a different circuit, but it ⅛ highly unlikely that the respondent would make such an agreement.